Judgment, Supreme Court, New York County (Robert Straus, J.), rendered July 9, 1993, which convicted defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree and sentenced him to a prison term of 2½ to 5 years, unanimously affirmed.
At the beginning of voir dire, in the defendant’s presence, the court engaged in a colloquy with the defense clearly delineating the defendant’s right to be present at a bench conference with a prospective juror regarding any reasons the juror did not wish to sit on the case other than “medical reasons or physical problems.” After that colloquy, counsel informed the court that the defendant waived his right to be present at such conferences, and the court advised counsel that he would be given ample opportunity to confer with his client regarding any questions that came up during such bench conferences.
Merely because a waiver is expressed by counsel does not render it unknowing if the record demonstrates that the defendant was made aware of his rights (see, People v Holliday, 241 AD2d 399). Here, we find that the record adequately demonstrates that defendant waived his rights under People v Antommarchi (80 NY2d 247, 250). The conviction should therefore be affirmed.
Concur — Milonas, J. P., Rosenberger, Ellerin and Nardelli, JJ.